 1   Dan Stormer, Esq. (CA Bar # 101967) (pro hac vice)
     Shaleen Ameeta Shanbhag (CA Bar # 301047) (pro hac vice)
 2   HADSELL STORMER & RENICK LLP
 3   128 N Fair Oaks Avenue
     Pasadena, CA 91103
 4   Telephone: (626) 585-9600
 5   Facsimile: (626) 577-7079
     Emails: dstormer@hadsellstormer.com
 6           sshanbhag@hadsellstormer.com
 7   Kathleen E. Brody (AZ Bar No. 026331)
     Mitchell Stein Carey Chapman, PLC
 8
     One Renaissance Square
 9   2 North Central Avenue, Suite 1450
     Phoenix, AZ 85004
10
     Telephone: (602) 388-8958
11   Facsimile: (602)358-0291
     Email: kathy@mscclaw.com
12
     Attorneys for Plaintiffs
13   [Additional counsel cont. on next page]
14
                                  UNITED STATES DISTRICT COURT
15                                       DISTRICT OF ARIZONA
16   Puente, an Arizona nonprofit corporation; )   No. CV 18-2778-PHX-JJT
17   Poder in Action, an Arizona nonprofit     )
     corporation; Ira Yedlin; Janet Travis;    )
18   Cynthia Guillen; Jacinta Gonzalez         )   STIPULATION FOR VOLUNTARY
19   Goodman, individually and as class        )   DISMISSAL OF CERTAIN
     representatives,                          )   DEFENDANTS
20                                             )
                   Plaintiffs,                 )
21
     v.                                        )
22                                             )
23   City of Phoenix, a municipal corporation; )
     Jeri L. Williams; Benjamin Moore;         )
24                                             )
     Douglas McBride; Robert Scott;
25   Christopher Turiano; Glenn Neville; John )
     Sticca; Lane White; Jeffrey Howell;       )
26   George Herr, individually and in their    )
27   official capacities; and Does 1-20.       )
                                               )
28                 Defendants.                 )
     Jared G. Keenan (AZ Bar # 027068)
 1   ACLU FOUNDATION OF ARIZONA
 2   3707 North 7th Street, Suite 235
     Phoenix, AZ 85014
 3   Telephone: (602) 532-0486
     Email: dhill@acluaz.org
 4          jkeenan@acluaz.org
 5   Barrett S. Litt (CA Bar # 45527) (pro hac vice)
     KAYE, MCLANE, BEDNARSKI & LITT, LLP
 6   975 E. Green Street
 7   Pasadena, CA 91106
     Telephone: (626) 844-7660
 8   Email: Blitt@kmbllaw.com
 9   Paul L. Hoffman (CA Bar # 71244) (pro hac vice)
     John C. Washington (CA Bar # 315991) (pro hac vice)
10   SCHONBRUN DESIMONE SEPLOW HARRIS &
     HOFFMAN, LLP
11   200 Pier Ave., Ste. 226
12   Hermosa Beach, CA 90254
     Email: Jwashington.sshh@gmail.com
13           hoffpaul@aol.com
14   Neel Chatterjee (CA Bar # 173985) (pro hac vice)
     GOODWIN PROCTOR LLP
15   601 Marshall Street
     Redwood City, CA 94063
16   Telephone: (650) 752-3100
17   Emails: nchatterjee@goodwinlaw.com
     Sean M. Galvin (NY Bar # 570313) (pro hac vice)
18   GOODWIN PROCTOR LLP
19   620 Eighth Avenue
     New York, NY 10018
20   Emails: seangalvin@goodwinlaw.com
21   Cindy Panuco
     Joanna Elizabeth Adler (pro hac vice)
22   Nisha Kashyap (pro hac vice)
     PUBLIC COUNSEL
23   6120 S. Ardmore Avenue
24   Los Angeles, CA 90005-2322
     Emails: cpanuco@publiccounsel.org
25           jadler@publiccounsel.org
             nkashyap@publiccounsel.org
26
     Attorneys for Plaintiffs
27
28


                                                       -2-
 1           Pursuant to Federal Rule of Civil Procedure 41(a)(2), Plaintiffs Puente, Poder in
 2   Action, Janet Travis, Ira Yedlin, Cynthia Guillen, and Jacinta Gonzalez Goodman
 3   (“Plaintiffs”) by and through their attorneys; and Defendants City of Phoenix, Chief Jeri
 4   L. Williams, Lieutenant Benjamin Moore, Sergeant Douglas McBride, Officer Robert
 5   Scott, Officer Christopher Turiano, Officer Glenn Neville, Officer John Sticca, Officer
 6   Lane White, Officer Jeffrey Howell, and Officer George Herr (“Defendants”), by and
 7   through their attorneys, stipulate as follows:
 8           Plaintiffs and Defendants stipulate to dismissal with prejudice of Plaintiffs’ claims
 9   in their entirety against Defendants Officer Neville, Officer Sticca, and Officer White
10   only.
11           In addition, Plaintiffs and Defendants stipulate to dismissal with prejudice of:
12      1. Plaintiffs Puente, Poder in Action, and Gonzalez Goodman’s claims against
13           Defendants Officer Scott, Officer Turiano, Officer Howell, and Officer Herr.
14      2. Plaintiff Yedlin’s claims against Defendant Officer Turiano.
15      3. Plaintiff Travis’s claims against Defendants Officer Scott and Officer Herr.
16   Plaintiffs’ counsel have concluded, based on their review of the evidence, that the
17   dismissal of these defendants is in the class’s best interest and that no notice or hearing is
18   required because all classwide causes of action remain against the remaining defendants,
19   leaving the class members’ litigation prospects unchanged as a practical matter.
20   Defendants concur that no notice and hearing are required.
21           Each party will bear their own attorneys’ fees and costs.
22           DATED this 6th day of May, 2020.
23                                       MITCHELL | STEIN | CAREY | CHAPMAN, PC
24                                       By:    /s/ Kathleen E. Brody
25                                              One Renaissance Square
26                                              2 North Central Avenue, Suite 1450
                                                Phoenix, AZ 85004
27
28


                                                  -3-
 1         PUBLIC COUNSEL
           Cindy Panuco
 2         Nisha Kashyap
 3         Joanna E. Adler
           HADSELL STORMER & RENICK LLP
 4
           Dan Stormer
 5         Shaleen Ameeta Shanbhag
 6         KAYE, MCLANE, BEDNARSKI & LITT,
           LLP
 7         Barrett S. Litt
 8         ACLU FOUNDATION OF ARIZONA
 9         Jared G. Keenan

10         GOODWIN PROCTOR LLP
           Neel Chatterjee
11         Julia W. Zhang
12         Sean M. Galvin
           SCHONBRUN SEPLOW HARRIS &
13
           HOFFMAN, LLP
14         Paul L. Hoffman
           John C. Washington
15
16         Attorneys for Plaintiffs
17
     OSBORN MALEDON, P.A.
18   By:   /s/ Joshua M. Whitaker (with permission)
19         David B. Rosenbaum
           Mary R. O’Grady
20         Joshua M. Whitaker
21         2929 N. Central Avenue, 21st Floor
           Phoenix, AZ 85012
22
23         MANNING & KASS
           ELLROD, RAMIREZ, TRESTER, LLP
24         Mildred K. O’Linn
25         Nishan J. Wilde
           3636 N. Central Avenue, 11th Floor
26         Phoenix, AZ 85012
27
           Attorneys for Defendants
28


             -4-
 1
 2                             CERTIFICATE OF SERVICE
 3          I certify that on May 6, 2020, I electronically transmitted a PDF version of the
 4   attached document to the Clerk’s Office using the CM/ECF System for filing and
 5   transmittal of a Notice of Electronic Filing to all CM/ECF registrants.
 6
     /s/ J. Greenwood
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -5-
